Citation Nr: 0935153	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart condition, as 
secondary to service-connected generalized anxiety disorder 
(GAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the issue of 
entitlement to service connection for a heart condition, as 
secondary to service-connected GAD.

In June 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).

At his June 2009 hearing, the Veteran stated that he has 
withdrawn the issue of entitlement to service connection for 
insomnia; consequently, that issue is no longer in appellate 
status.  38 C.F.R. § 20.204 (2008).

Additional evidence was received in June 2009, and the 
Veteran's representative waived its review by the RO.  See 38 
C.F.R. § 20.1304 (2008).  The Board will consider that 
evidence accordingly.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for GAD.

2.  There is competent medical evidence that the Veteran's 
heart condition is related to his service-connected GAD.  




CONCLUSION OF LAW

The Veteran's current heart condition is aggravated by his 
service-connected GAD.  38 U.S.C.A. §§ 1101, 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

An August 2007 letter from the RO, provided to the Veteran 
before the November 2007 rating decision, partially satisfied 
VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since it informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The letter also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.  The letter did not inform the Veteran 
that, when aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  However, no prejudice 
results from this omission, because the Veteran is receiving 
a full grant of the benefit sought on appeal.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran was provided with such notice 
in May 2008.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is aggravated by an established service-
connected disorder.  38 C.F.R. § 3.310(b).

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the left elbow and left 
shoulder disorders with the service-connected diabetes 
mellitus).  In short, in order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Because the Veteran's claim was not pending at the time when 
the regulatory changes were made to 38 C.F.R. § 3.310, the 
amended regulations, which require the Veteran to establish a 
pre-aggravation baseline level of disability for his 
nonservice-connected disability, are in effect.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).

The Veteran contends in his May 2007 claim that he is 
entitled to service connection for a heart condition, as 
secondary to his service-connected GAD.  At his June 2009 
hearing before the undersigned Veterans Law Judge, the 
Veteran stated that his service-connected GAD has aggravated 
his heart condition.  The Veteran asserted that he has 
increased symptomatology relating to his heart immediately 
after experiencing an anxiety attack.  The Veteran noted that 
he was granted service connection for his anxiety in 1969, 
and that he had a myocardial infarction in 1986.  The Veteran 
has included numerous studies showing that anxiety can 
aggravate a heart condition.  Additionally, the Veteran has 
included three of the Board's opinions, which are non-
precedential.

With respect to the Veteran's pre-aggravation baseline level, 
the Veteran's service treatment records show that, in his 
January 1968 enlistment examination, his heart (including 
thrust, size, rhythm, and sounds) was found to be normal on 
clinical evaluation. 

In June 2007, a VA clinician performed a heart 
catheterization, and diagnosed the Veteran with coronary 
artery disease (CAD) status-post heart catheterization.  She 
found that the Veteran had experienced a brief, severe 
vasospasm (a spasming and subsequent narrowing of the blood 
vessels) of the distal left atrial dimension (LAD) at the 
start of the heart catheterization, which was resolved with 
nitroglycerin.  The Veteran began having chest pains with a 
visualized sinus tachycardia (ST) segment elevation in II and 
III, associated with chest pain and left arm pain.  The 
results of the heart catheterization showed patent stents in 
the Veteran's left circumflex coronary artery (LCX), daig, 
and right coronary artery (RCA), as well as evidence that all 
of his arteries increased in size following the 
catheterization.  The VA clinician further noted that the 
Veteran has a history of congestive heart failure, and up to 
12 cardiac catheterizations.  The Veteran had a white blood 
cell (WBC) count of 7.4, a hemoglobin/hematocrit (H/H) 
reading of 15.3/43, a platelet (Plt) count of 177, a 
sodium/potassium (Na/K) level of 139/3.9, a blood urea 
nitrogen/serum creatinine (BUN/Creat) level of 0.9, a 
creatine kinase myocardial bands (CKMB) fraction of 0.85, a 
low-density lipoprotein (LDL) level of 86, a high-density 
lipoprotein (H) level of 35, and a triglyceride level of 169.

In July 2007, a VA clinician again diagnosed the Veteran with 
CAD.  The Veteran had an LDL level of 50 (at the goal range 
of below 70), HDL level of 27 (lower than the goal of above 
40-45), and a triglyceride level of 234 (higher than the goal 
of 100).

In January 2009, the Veteran's private physician, A.H., 
performed a left heart catheterization with left 
ventriculogram, a selective right and left coronary 
arteriogram, a right femoral arteriogram with StarClose 
placement, and a fluoroscopy of the Veteran's pacemaker 
leads.  He diagnosed the Veteran with chest pain; nocturnal 
hypoxemia (decreased partial pressure of oxygen in the 
blood); status post left heart catheterization with multiple 
stents, all patent; a history of myocardial infarction; and a 
history of paroxysmal angina (chest pain.)  The Veteran had 
an ejection fraction of 55 percent, aortic pressure of 
116/66, and a left ventricular end-diastolic pressure of 5.

In June 2009, a VA clinical psychologist opined that "it is 
apparent that [the Veteran's] anxiety impacts his cardiac 
problems and compromises his health."  In support of her 
conclusion, the VA clinician cited a 2008 study which found 
that the continual release of adrenaline may wear down the 
cardiovascular system over time, and that stress hormones 
lead to inflammation and damage to the arteries, and to 
cardiovascular system damage.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinician is so qualified, her 
medical opinion constitutes competent medical evidence.

The Board notes that the studies cited by the Veteran are of 
little probative value because, unlike the VA clinician's 
opinion, they do not relate specifically to his condition.

The Board decisions included in the Veteran's file are 
similarly of little probative value, because they also do not 
include medical information which specifically relates to the 
Veteran.  However, two of these decisions have some 
relevance, insofar as they show that the Board has previously 
granted claims for entitlement to service connection for CAD 
when the Veteran has provided a clinician's competent 
etiological opinion that his CAD was aggravated by his 
service-connected anxiety.

Where, as here, the Veteran has provided competent medical 
evidence showing that his service-connected GAD has 
aggravated his heart condition, and no competent medical 
evidence to the contrary is of record, the Board may not seek 
out a medical opinion to the contrary.  Mariano v. Principi, 
17 Vet. App. 305 (2003).

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  In such cases, only the portion 
attributable to the service-connected disability will qualify 
for compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Here the Veteran's private physician found that his heart 
condition has been aggravated by his service-connected GAD in 
that the complications with the GAD have worsened his heart 
condition.  The Board accordingly finds that the evidence 
supports a finding that the veteran's heart condition is 
related to his service-connected GAD.  Thus, service 
connection for a heart condition is warranted.  


ORDER

Service connection for a heart condition, as secondary to the 
Veteran's service-connected GAD, is granted.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


